Citation Nr: 1040092	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  08-24 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased (compensable) evaluation for service-
connected pleural plaques due to asbestos exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1966 to October 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

In June 2010, a Board hearing was held at the VA Central Office 
in Washington, D.C. before the undersigned Veterans Law Judge.  A 
transcript of that proceeding has been associated with the claims 
folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran's representative indicated in a statement dated in 
August 2010 that the Veteran has recently received treatment for 
his service-connected pleural plaques from the Clement J. 
Zablocki VA Medical Center in Milwaukee, Wisconsin.  The Board 
notes that the claims folder does not contain any VA treatment 
records after July 2009.

The procurement of such pertinent VA medical reports is required.  
Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the VA, an 
attempt to obtain those reports must be made.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that documents which 
were not actually before the adjudicators but had been generated 
by VA employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  In light of the foregoing, 
the Board finds that an attempt should be made to identify and 
associate these records with the Veteran's claims folder.

Further, the Board notes that the Veteran's representative also 
stated that the Veteran underwent a VA examination in July 2010 
to determine the severity of his service-connected pleural 
plaques.  See a statement from the Veteran's representative dated 
in July 2010.  A report of the July 2010 VA examination is not 
associated with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

1.	The RO should take appropriate steps to 
obtain any records from the Clement J. 
Zablocki VA Medical Center in Milwaukee, 
Wisconsin after July 2009 pertaining to 
the Veteran's pleural plaques.  
Additionally, the RO should obtain a 
report of the Veteran's July 2010 VA 
examination and associate the report with 
the Veteran's claims folder.  All attempts 
to secure this evidence must be documented 
in the claims folder by the RO.  

If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

2.	When the development requested has been 
completed,             the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


